
	
		I
		111th CONGRESS
		1st Session
		H. R. 2040
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2009
			Mr. Larsen of
			 Washington introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize a process by which the Secretary of the
		  Interior shall process acquisitions of certain real property of the Samish
		  Indian Nation into trust, and for other purposes.
	
	
		1.Administrative land into
			 trust process
			(a)ProcessFor
			 the purpose of processing acquisitions of real property of the Samish Indian
			 Nation into trust under part 151 of title 25, Code of Federal Regulations, at
			 the request of the Samish Indian Nation, the Secretary of the Interior shall
			 process as on-reservation acquisitions any property in the areas described in
			 subsection (b) that the Samish Indian Nation both acquires and requests to deed
			 to the Secretary.
			(b)Land
			 DescribedThe property referred to in subsection (a) are the
			 following islands located within Skagit County, Washington: Guemes Island;
			 Cypress Island; Burrows Island; Allan Island; the western part of Fidalgo
			 Island, to the following described line on the isthmus separating the western
			 part of Fidalgo Island from the peninsula comprising the eastern part of
			 Fidalgo Island: from the northwest side of Similk Bay in township 34N, range 2E
			 follow the north south section line, dividing section 08 from section 09, north
			 across the Fidalgo Island isthmus into Fidalgo Bay; Samish Island, to the
			 following described boundary line on the eastern edge of the island: from the
			 northeast side of Padilla Bay, cross the south east portion of Samish Island
			 along the east west line dividing section 01, range 2E, township 35N from
			 section 36, range 2E, township 36N, into Samish Bay and Siwash Slough; Cone
			 Islands; Dot Island; Huckleberry Island; Jack Island; Northwest Island;
			 Saddlebag Island; Strawberry Island; Towhead Island; Williamson Rocks; and
			 Young Island.
			2.Use of
			 landReal property taken into
			 trust under section 1 shall not be used for gaming under the Indian Gaming
			 Regulatory Act (25 U.S.C. 2701 et seq.). The proclamation of a reservation for
			 the Samish Indian Nation pursuant to the Indian Reorganization Act or the
			 establishment of an initial reservation for the Samish Indian Nation shall not
			 alter the prohibition of this section with regard to lands taken into trust
			 pursuant to this Act.
		3.Hunting, fishing,
			 trapping, and gatheringThis
			 Act shall not grant, restore, or diminish any hunting, fishing, trapping, or
			 gathering treaty right of the Samish Indian Nation.
		4.Clarification of
			 effect of land taken into trustThis Act shall not affect or diminish any
			 right to which any other Indian tribe is entitled under law to apply to have
			 land taken into trust with the area described in section 1. The designation of
			 a geographic area in this Act for purposes of processing fee-to-trust
			 applications under part 151 of title 25, Code of Federal Regulations, shall not
			 be construed as creating a reservation for the Samish Indian Nation in such
			 area. Any reservation for the Samish Indian Nation shall be established or
			 created pursuant to Federal law.
		
